DETAILED ACTION
This correspondence is in response to the communications received February 23, 2022.  Claims 1, 4-11 and 14-20 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


REASONS FOR ALLOWANCE
Claims 1, 4-11 and 14-20 are allowed. 

The following is an Examiner's statement of reasons for allowance: The organic light emitting diode (OLED) display panel as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 1 and 11, the prior art discloses an organic light emitting diode (OLED) display panel, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the following limitations,
“wherein an area of the sub-pixels is gradually reduced along the direction toward the center of the pixel region, so that the density of the sub-pixels is gradually decreased; and



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

/EDUARDO A RODELA/            Primary Examiner, Art Unit 2893